CONCURRING OPINION OF
MESSRS. JUSTICES WOLF AND DEL TORO.
Mr. Justice del Toro and myself, while concurring entirely with tbe opinion of tbe court, desire also to express other reasons for affirming the judgment. Tbe alleged bill of exceptions marked “approved” by tbe present judge of Guayama contained a challenge for cause and a consequent exception against juror Amadeo, because, when be was asked if a reasonable doubt should arise whether tbe defendant bad inflicted tbe fatal shot if be would give the defendant tbe benefit of the reasonable doubt, he replied that be would not. *362The bill, which is quite confused, then shows — apparently all concerning the same juror — that he insisted in this attitude although questioned by the judge;- but the bill also shows that the judge remarked that the juror had said that he was in condition to give a just and impartial verdict. The challenge was general and gave no reasons, and the authorities hold that a challenge is insufficient which does not specify the grounds. People v. Reynolds, 16 Cal., 131; Southern Pacific Co. v. Rauh, 49 Fed., 701, and cases cited; Robinson v. Territory, 85 Pac., 451. The failure so to specify is similar to the failure to object specifically to the admission or rejection of evidence. The party who fails to object waives whatever error there may be that is subject to proper objection and exception. Falero v. Falero, 15 P. R. R., 111; 16 P. R. R., 76; People v. Asencio, 16 P. R. R., 337.
Furthermore, it is not enough to challenge a juror because he has formed a fixed opinion on a fact or feature of the case. The juror must have an opinion of the guilt or innocence of the defendant or a bias or a prejudice against him. In a very early case in New York the court, through Justice Beardsley, said: “Every challenge for principal cause must be for some matter which imports absolute bias, or favor, and leaves nothing for the discretion of the court.” In Lowenburg v. People, 27 N. Y., 342, the juror, Durant, was challenged for principal cause on the ground that he had formed or expressed an opinion as to the guilt or innocence of the prisoner, but the most that was established against his competency was that he had formed an opinion that the prisoner killed Hoffman, which he had never expressed. The court goes on to say: “This was not an opinion as to the guilt or innocence of the prisoner. He might have killed Hoffman and still been innocent of any criminal offense.” The court then discusses the opinion of Mr. Justice Beardsley and says: “Within this rule, the ground of challenge to Durant was not proved. Before it could be said it was established, the proof must have been-that he had-formed and expressed an opinion as to the *363guilt or innocence of the prisoner, or at least that he had formed such an opinion.
“It is clear that the forming of an opinion that the prisoner had done one act necessary to be shown, among others, in order to convict him, was not the forming of an opinion that he was guilty of murder or of any other crime.”
The same question has been discussed by Mr. Freeman in his notes to Smith v. Eames, 36 Am. Dec., 530-531. He says, reviewing the cases: “An opinion formed upon one or more of the material facts of a case certainly ought not to disqualify a juror unless it plainly appears to be of such a nature as to influence the juror in determining upon his verdict upon the whole case. Thus, in a murder case it is unquestionably a material fact that there should have been an unlawful killing, and yet it would be absurd to say that a juror who believed or even knew that the deceased had been killed should be deemed disqualified, although he had formed no opinion as to the guilt or innocence of the accused. ’ ’
In Conatser v. The State, 80 Tenn., 446, the court said: “The defendant did kill the deceased with a hoe at a road working in the presence of a number of citizens. These facts' were never- disputed. Now it has been held, and from the most obvious necessity, that a juror does not necessarily have an opinion upon the guilt or innocence of the accused, who believes that a person has been killed, and, in addition, that the person on trial for the crime did the killing, for non constat, but that the act was done in self-defense or was accidental. Lowenburg v. People.”
In the case at bar the killing was a public one and everybody in Guayama knew of it, as the comments made by the judge and copied into the alleged bill of exceptions show. We believe that the tenor and effect of the rulings complained of would have appeared more clearly from the bill if it had been inspected and corrected by the judge who tried the case.
Similarly, it was proposed to review the .action of the court upon a motion to strike out the testimony of the witness, Or*364tiz, because be was not first sworn before testifying. Tbe only way in wbicb tbis alleged error appears in tbe record is in tbe motion for a new trial and tbe decision of tbe court thereon. There it appears that on tbe court’s attention being drawn to tbe fact that Ortiz was not sworn along with tbe other witnesses, be was recalled and then sworn. Nothing in tbe papers before us shows whether tbe witness was reexamined after swearing. There, was no objection or exception taken to tbe action of tbe court in swearing tbe witness. ¥e have, in tbis same opinion, discussed tbe necessity fox-specific objections and exceptions. Tbe reason for acquiring objections and exceptions, in general, is almost self-evident. Tbe court must have an opportunity to correct. There must be an end of litigation. When a defendant sits silent and permits tbe witness to be sworn afterwards without objection, be waives tbe error. After tbe witnesses have been discharged be cannot urge what took place as error if be suffered it silently at tbe trial. Tbis would follow from tbe consideration and review of cases contained in tbe case of People ex rel. Niebuhr v. McAdoo, 184 N. Y., 307. If tbe defendant said to the court that in tbis way tbe witness might escape tbe pains and penalties of a prosecution for perjury, tbe court, if convinced of tbe soundness of defendant’s position, or otherwise, could have permitted tbe witness not only to be resworn but to be reexamined. Tbe error, if any, was waived. A specific decision to this effect is contained in tbe case of Southern Railway Co. v. Ellis, 51 Southeastern, 594. See also Nesbitt v. Dallam, 28 Am. Dec., 240-241.
It is very questionable, besides, if tbe witness, Ortiz, swearing falsely, could bave successfully resisted a prosecution for perjury on tbe ground that be was not sworn before being examined. Section 117 of tbe Penal Code provides as follows:
•“Sec. 117. Every person who, having taken an oath that he will testify, declare, depose, or certify truly before any competent tribunal, officer or person, in any of the cases in which such an oath maj oy *365law be administered, wilfully and contrary to such oath, states as true any material matter which he knows to be false, is guilty of perjury. It is no defense to a prosecution for perjury that the oath was administered or taken in an irregular manner.”
This is the same section and from the same chapter that is applicable also to affidavits and. depositions. In these modes of taking the testimony of witnesses the oath frequently follows rather than precedes the statement. The three modes are set out in sections 123,124,125 and 126 of the Law of Evidence, Laws of 1905, page 94. .Under that law there is no point in time fixed for the oath under any of its various manners. Take the position of the witness, Ortiz: Even if he had been desirous of hearing false testimony, and was so cunning as to believe that the failure to swear him would give him such an opportunity regardless of the terrors of the law, his situation would have been materially altered when called upon to swear that what he had stated was true. He would then have had a locus penitentiae, so to speak, and could have asked for a reexamination. Failing to do so he would seem to remain bound by the solemn oath of the truth of his statements, and could hardly be heard to set up the particular time when his oath was taken in his own defense where his testimony, if material, could have affected the life or liberty of a fellow citizen.
However, the opinion of the court overruling the motion for a new trial forms no part of the record. It is true that section 356 of the Code of Criminal Procedure, as amended by the Law of 1908, requires that a copy of the motion for a new trial.and the court’s decision thereon upon appeal be certified by the secretary, but this provision does not make the opinion connected with the decision a part of the record for the purpose of reviewing the facts. It is the office of a bill of exceptions or a statement of the case to raise the questions of fact and make them part of the record. We have had occasion to consider this matter in the following cases: People v. Acosta, 11 P. R. R., 240, and People v. Sutton, de-*366cisión of this court of March 31, 1911. See also the following cases: Morgan v. Robinson Co., 157 Cal., 348; Porter et al. v. Industrial Printing Co., 26 Mont., 170; 3 Cyc., 181-182.
Here, again, the particular question that we have been discussing and exactly what took place would have been more definitely known to us if the judge who tried the case had had an opportunity to review the facts by a hill of exceptions or a statement of the case duly presented to him. It is for these reasons that we agree that the true ground of the judgment of this court is a lack of a proper basis for review, namely, a bill of exceptions or statement of the case certified by the presiding judge. Furthermore, we are satisfied, from the inspection of the entire record, that the defendant suffered no injury by any action of the court below. He took the stand himself and based his defense entirely upon the fact that at the time of the killing he was not entirely responsible by reason of his being temporarily out of his mind (obsecación).